Appeal by the defendant from a judgment of the Supreme Court, Queens County (Golia, J.), rendered December 23, 1993, convicting him of murder in the second degree (two counts), attempted murder in the second degree, kidnapping in the second degree, attempted kidnapping in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress a statement made by him to the police.
Ordered that the judgment is affirmed.
The defendant argues that the hearing court erred in failing to suppress a statement made by him to the police. We hold, however, that any possible error by the hearing court does not warrant reversal of the conviction. The defendant’s statement, which was largely exculpatory, pales in significance when contrasted with the overwhelming proof of his guilt, as established by evidence apart from his statement. This additional evidence included the compelling testimony of the surviving victim, proof corroborating certain features of the surviving victim’s testimony, and the testimony of other wit*492nesses concerning the crimes. Accordingly, any error in the failure to suppress the defendant’s statement is harmless beyond a reasonable doubt (see, People v Flecha, 60 NY2d 766; People v Sanders, 56 NY2d 51, 66-67).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit.
Rosenblatt, J. P., Copertino, Goldstein and Luciano, JJ., concur.